COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  IN RE:
                                                 §
  DOLORES NARVAEZ, LUIS                                          No. 08-19-00133-CV
  NARVAEZ, EDUARDO VELARDE,                      §
  JOSE JUAN VELARDE, JULIETA                                AN ORIGINAL PROCEEDING
  DURAN, LUZ MAGDALENA                           §
  ESCOBAR, and JOSE ANTONIO                                        IN MANDAMUS
  VELARDE JUAREZ,                                §

  Relators.                                      §


                                       JUDGMENT

       The Court has considered this cause on the Real Party in Interest Hector Phillips and Hector

Phillips, P.C.’s motion to dismiss, and concludes the motion should be granted and the appeal

should be dismissed in part, in accordance with the opinion of this Court. We therefore dismiss

the appeal as to Hector Phillips and Hector Phillips, P.C. only. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)